Citation Nr: 1028488	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-17 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to July 
1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (ROs) in St. Louis, 
Missouri which continued the 50 percent disability rating for 
PTSD.

During the pendency of the appeal, the claims file has been 
transferred to the jurisdiction of the Chicago, Illinois RO. 

The Board notes that, in Rice v. Shinseki, the Court held that a 
TDIU claim cannot be considered separate and apart from an 
increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Instead, the Court held that a TDIU claim is an attempt 
to obtain an appropriate rating for a service-connected 
disability.  The Court also found in Rice that, when entitlement 
to a TDIU is raised during the adjudicatory process of the 
underlying disability, it is part of the claim for benefits for 
the underlying disability.  The record in this case indicates 
that the Veteran has essentially asserted that he not employable 
solely by reason of his service-connected PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds 
that further development is required prior to the adjudication of 
the Veteran's increased rating claim. 

The record reflects that the Veteran was last afforded a VA 
examination to determine the degree of severity of his PTSD 
disability in August 2005.  A Global Assessment of Functioning 
(GAF) score of 58 was assigned.  A March 2007 VA treatment note 
indicates that a psychiatrist assigned a GAF score of 40.  The 
Board notes that GAF scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  Given the evidence of 
worsening of the Veteran's PTSD disability since his last VA 
examination, the Board finds that a new VA examination is 
necessary in order to decide the Veteran's claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002 and Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  See also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Additionally, the last treatment record is dated in April 2007.  
Any additional records since April 2007 should be obtained since 
they may contain information concerning his current level of 
disability.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disability on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  Appropriate efforts must be made 
to obtain all available VA treatment 
records.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  Then, the RO/AMC should arrange for the 
Veteran to be scheduled for a VA 
examination by a psychiatrist or 
psychologist.  The claims files must be 
made available to and reviewed by the 
examiner.

The examination report should include a 
discussion of the Veteran's documented 
psychiatric history and should also address 
the Veteran's assertions regarding his 
psychiatric symptoms.

The examination report should report the 
severity of the Veteran's PTSD in terms 
conforming to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  The examiner should provide an 
opinion concerning the impact of the 
Veteran's PTSD on his ability to obtain and 
maintain gainful employment, to include 
whether it is at least as likely as not 
that PTSD, without regard to his non 
service-connected disabilities, or his age, 
renders him unable to secure and follow a 
substantially gainful occupation.

The examiner should provide the rationale 
for all opinions expressed. 

3.  Then, the RO or the AMC should 
readjudicate this remanded claim.  If any 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


